First. The question of the jurisdiction of a State court to entertain an action by an assignee in bankruptcy to recover the assets of the bankrupt has been recently decided in the case ofKidder, assignee, v. Horrobin (72 N.Y., 159), and is not an open question in this court.
Second. The Supreme Court acquired jurisdiction of the persons of the defendants by their general appearance in the action. That they appeared because their right to the attached property was imperiled by the proceedings does not change the legal affect of a general appearance. It was equivalent to a personal service of process in giving the court jurisdiction of the person.
Third. The defendants are not relieved by their alienage and non-residence from liability under the provisions of the bankrupt act to account for property transferred to them by the bankrupt in fraud of the act. The action is not an attempt to enforce the provisions of the bankrupt law in a *Page 226 
foreign jurisdiction, or to divest a title acquired from the bankrupt in another country, but to subject the defendants in the jurisdiction to a liability imposed by the act for the property of the bankrupt received therein in fraud of the act. The defendants, by coming here and violating our law, subjected themselves or their property, if found here, to the remedies given by the act. They have no immunity, by reason of their alienage, from answering for an infraction of the law.
Fourth. The evidence was sufficient to bring the case within the provisions of the act.
Fifth. The General Term properly disposed of the appeal from the order in respect to costs. Moreover the reversal of the judgment of the General Term makes that question non-important.
The judgment of the General Term should be reversed and the judgment on the verdict affirmed, with costs.
All concur, except RAPALLO, J., absent.
Judgment accordingly.